Title: To James Madison from William Madison, 16 December 1813
From: Madison, William
To: Madison, James


        
          My dear Brother
          16th Decr 1813
        
        Words cannot convey to you the sence I entertain of the many favors you have and continue to confer upon me. The Sum necessary for my accommodation must not be measured by any engagements, but by your convenience alone, the time is near at hand when those engagements will be due and the present price of flour seems to forbid a Sale. I expect to have fully 500 Bbls at market in the cours⟨e⟩ of the Season and a reasonable price would afford me relief. You will be so good as to let me know when & for how much I may calculate on your aid if the present is not a convenient time a temperary accommodation probably may be had at the Ban⟨k⟩. I am writing in the Mill & surrounded by Customers which will account for the haste that I evidently am in. Our precious Lucy is probably near her end. She is now unable to walk a single step & is reduced to a skeleton she bears her affliction, which is very distressing, with great composure. Mother & Sister Rose are with us prepared to see the last of her. Have you heard any thing of Rober[t] lately? I wrote to him some time past & informed him of his Sister’s approaching end but have recd no answer. My letter may not have reach him, will you be so good as to drop him a few lines: a letter from Washington may be more certain to reach him. Your Waggons have carried upwards of 130 Bbls flour to market & will continue to do so as long as flour will be recd. unless you direct to the contrary. Whatever you may wish to be done & I can be of any service, let me have yours orders. The enclosed from Mr Patton I send for your information. This is the 6th. installment paid. I will endeavour to write again soon. Yrs Affection[a]tely
        
          Wm Madison
        
      